Per Curiam.

The contract of transportation Between the plaintiff and defendant was fully performed by the latter, when the plaintiff’s trunk reached its destination and he advised of its arrival, whereupon he voluntarily surrendered his check to the station agent. Whatever may have been done thereafter in the way of procuring an expressman, by the agent, was for the plaintiff’s convenience, and in no way imposed any liability upon the defendant.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.